Citation Nr: 1424464	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an initial evaluation higher than 50 percent for the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that granted service connection for PTSD and assigned an initial evaluation of 10 percent disabling effective from November 30, 2007.  The initial evaluation has thereafter been progressively increased to 30 percent and then to 50 percent, effective from that date.

In February 2012 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A request for a TDIU is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence pertaining to evaluation of PTSD has raised a claim of entitlement to TDIU, which has been added to the issues on appeal.

The issue of entitlement to TDIU is discussed in the REMAND portion of the decision below and is REMANDED o the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 30, 2007, the disability picture associated with PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity, but impairment in most areas has not been more nearly approximated.





CONCLUSION OF LAW

The requirements for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

However, the issue decided below arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record reflects that service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained, and a VA examination was conducted in conjunction with his initial claim.  In October 2010 the Board remanded the case in order to afford the Veteran a VA mental disorders examination, which was performed in September 2012.  The Board has reviewed the examination report and the associated medical opinion and finds the AOJ substantially complied with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The period under review begins November 30, 2007, the effective date of service connection.

The Veteran had a VA primary care mental health consult in November 2007 by a psychiatrist due to exacerbated PTSD symptoms.  The Veteran complained of worsened insomnia, hypervigilance, increased startle, flashbacks, depressed mood, feelings of guilt, labile mood, increasingly isolative behavior and impairment of attention/concentration.  He denied suicidal ideation (SI) or homicidal ideation (HI).  Mental status examination (MSE) showed the Veteran to have normal grooming and appearance.  Attention was normal but the Veteran made poor eye contact and was distant.  Motor activity was relaxed but restless and speech was normal.  Mood was "okay" and "laid back" while affect was slightly constricted and reactive but appropriate.  Memory and concentration were normal and the Veteran was oriented times three.  Thought process was linear and spontaneous and thought content was unremarkable.  Impulse control was good; judgment and insight were fair.  The psychiatrist diagnosed depression and PTSD and assigned a current GAF score of 45.  In an addendum, the psychiatrist noted that a depression screen showed "moderate" depression

In January 2008 the Veteran's attending VA psychiatrist noted the Veteran was "a bit better" in terms of mood and affect; he also reported engaging in more social activities.  The current GAF score was 50.

The Veteran had a VA Compensation and Pension (C&P) examination in February 2008, performed by a psychologist who reviewed the claims file.  The Veteran denied significant occupational problems associated with PTSD but reported lack 
of organized social activity, avoidance of intimate relationships and three failed marriages that were due at least in part to PTSD symptoms.  He complained of nightmares with cold sweats, dislike of crowds, over-reaction to noise, nervousness, distrust of others, sleep impairment with associated tiredness/forgetfulness during the day, feelings of depression and guilt and little interest in the future.  The Veteran reported no impairment in activities of daily living (ADLs).  He did not report panic attacks or obsessive thoughts or rituals that interfered with functioning although he described heightened anxiety in closed or crowded places that caused him to leave quickly.  He reported chronic early and middle insomnia that resulted in fatigue during the day.  

MSE showed the Veteran to be appropriately groomed and alert in all spheres.   Mood was anxious and affect congruent with thought content but constricted.  Speech was unimpaired; thinking was generally logical and goal-directed without evidence of a formal thought disorder.  The Veteran did not report delusions or hallucinations.  Memory was grossly intact.  Attention and concentration was adequate for examination purposes.  Judgment and insight were present.  The examiner diagnosed chronic PTSD and assigned a current GAF score of 60, reflecting social withdrawal, insomnia, guilt, depressed mood and avoidance of groups of people.

VA mental health clinic (MHC) treatment notes by the Veteran's attending psychiatrist show the Veteran was essentially better in May 2008 than he had been in November 2007 (the Veteran engaged better and was more relaxed and his mood was euthymic, and the psychiatrist assigned a current GAF score 50).  However, in June 2008 the Veteran was more symptomatic due to disappointment over his PTSD disability rating (lost weight, apparent withdrawal from alcohol and mood "not good" with assigned GAF score of 48).  However, even in June 2008 the Veteran continued to be oriented times three, with normal thought processes and thought content, normal speech, normal memory and concentration, fair attention, no SI or HI, good impulse control, good insight and fair judgment.  MHC notes in July and August 2008 reflect small fluctuations in the Veteran's reported symptoms, especially an uptake in alcohol use, but MSE and GAF score were grossly consistent with previous observations.

The file contains a letter dated in July 2008 written by a VA social worker affiliated with the local Vet Center.  The author stated the Veteran had presented in December 2007 for initial evaluation but was terminated from the program because the Veteran was unable to keep his appointments.  At the time of their last contact the Veteran was still working, but he had little social contact outside work.  The Veteran had many symptoms of PTSD including numbing, constricted affect and few friends or acquaintances.  The Veteran also had a long history of drug and alcohol abuse although he was apparently not currently using.  The Veteran 
had been divorced twice and had little contact with his adult children and his grandchildren.  The Veteran experienced difficulties at his workplace but he had the advantage of a supportive employer.

In January 2009, in conjunction with his substantive appeal, the Veteran submitted statements from his ex-wives Ms. NR and Ms. SF; from his daughters Ms. DM and Ms. LM; from his friend Mr. JO and from his co-worker Mr. RP.  The letters agree that the Veteran is angry, isolative and physically intimidating.  The letters agree that the Veteran has exaggerated startle to noise, especially helicopters.  Ms. LM stated the Veteran had increased his intake of alcohol over the years and that when intoxicated he becomes emotional, crying and apologetic.  Mr. RP stated that the Veteran's work performance is hindered by his hyperstartle and his forgetfulness, and that his co-workers sometimes have to cover for him. 

VA MHC notes in February 2009 show the Veteran reported increased depression over the past month, but MSE was consistent with previous observations and current GAF score was raised to 50.  Grossly similar observations were recorded in March 2009 and May 2009; MHC treatment notes terminate in May 2009, at which time the Veteran's current diagnosis was chronic PTSD, recurrent moderate major depressive disorder (MDD) and alcohol dependence (refuses treatment).  MSE in May 2009 showed the Veteran to be oriented times three with normal grooming and hygiene.  Mood was "good, relaxed" and affect was reactive and appropriate but constricted (baseline). Speech was spontaneous and normoproductive. Attention was fair; concentration and memory were normal.  Thought process was linear, goal-directed, spontaneous and concrete, and thought content was unremarkable.  There were no hallucinations and no SI or HI.  Insomnia was present but slightly improved; appetite was poor.  Anhedonia was present but improving and the Veteran was not hopeless.  Judgment and insight were both limited, and impulse control was good.  The GAF score continued to be 50.  

The Veteran presented to the VA primary care clinic (PCC) in April 2011 for treatment of physical complaints.  He stated at the time that he was "okay" as long as he did not watch any war movies.  He stated that he had strong emotional support from friends at a local hangout, where he enjoyed conversing about civic events.  The Veteran denied the need for psychiatric counseling and denied SI or HI.

The Veteran had a VA mental diseases C&P examination in September 2012, performed by a psychologist who reviewed the claims file.  The Veteran reported that since his last C&P examination in February 2008, he had diminished contact with friends and family members due to his PTSD and depression.  The Veteran tended to stay inside due to fatigue caused by insomnia.  A recent trip to the Vietnam Memorial had caused depressed mood, and the Veteran was unable to leave his hotel room without crying.  The Veteran had some contact with his children from his first marriage but did not see them regularly.  He and a few friends played pool together infrequently but he often turned down their invitations.  The Veteran reported he had been laid off from his job at a heating/air conditioning company at which he had worked since 1995 and since 2008-2009 he had only poorly-paid labor jobs.  The Veteran stopped VA treatment in 2009 and also stopped taking prescription medications because he felt they were not dong any good.  

In terms of diagnostic criteria for PTSD, the Veteran demonstrated recurrent and distressing recollections and dreams but not hallucinations of flashbacks.  He demonstrated efforts to avoid thought, feelings, conversations or activities that would arouse recollections, and he demonstrated markedly diminished interest in significant activities, feeling of detachment or estrangement from others, restricted range of affect and sense of foreshortened future.  He demonstrated difficulty falling or staying asleep, irritability or outbursts of anger and difficulty concentrating but he did not demonstrate hypervigilance, exaggerated startle response or persistent symptoms of increased arousal.  

In terms of evaluation criteria, the Veteran demonstrated depressed mood, 
chronic sleep impairment, disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social relationships (all of 
which are symptoms associated with the 50 percent rating).  The Veteran did not demonstrate any of the symptoms associated with the 70 percent or 100 percent ratings under the General Rating Formula.

The examiner diagnosed chronic PTSD and depressive disorder not otherwise specified (NOS).  The examiner stated it was not possible to distinguish between the symptoms manifested by the respective disorders, which were inextricably intertwined and thus could not be evaluated separately; also, the Veteran's depression was likely a progression of his PTSD.  The examiner stated that the Veteran's level of impairment is best summarized as occupational and social impairment with reduced reliability and productivity; thus, the examiner endorsed a disability picture that most closely approximates the schedular criteria for the 50 percent rating.  The examiner recorded a current GAF score of 50.

In regard to employability, the Veteran reported he had been laid off from his job at a heating/air conditioning company because of economic circumstances, not his psychiatric symptoms.  Although he had done some physical work "off the books" in the past three years he was generally too fatigued and hopeless to actively pursue employment that would relieve his financial situation.  The examiner stated that the Veteran's inability to find adequate employment since being laid off is at least as likely due to his PTSD and co-occurring depressive symptoms. 

On review of the evidence above, the Board finds the Veteran's disability picture does not approximate the criteria for a 70 percent rating.  The higher rating is 
based on occupational and social impairment in most areas, such as work, family relations, judgment, thinking or mood.  However, the symptomatology shown 
falls squarely within the criteria for the 50 percent rating.  There is no clinical or subjective evidence to suggest that any of the symptoms associated with the 70 or 100 percent ratings have been present during the period under review.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD.  The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to a veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 


Here, the Board notes that mental status examinations during the period show 
the Veteran to have been consistently oriented and without deficiency in communication, thought process or thought content.  He has not been a danger to himself or to others and he has been independent in ADLs.  There is no report of panic attacks, hallucinations, or delusions, and SI or HI have not been shown.  The Veteran has complained of insomnia and memory loss, but these symptoms are considered in the rating criteria for the currently-assigned rating.  He has not been shown to have impairment in judgment, impulse control, or hygiene.  While difficulty in maintaining social relationships is shown, an inability to maintain such is not.  In this regard, the Veteran does have friends he is in contact with at times.   

The Board has also considered the GAF scores assigned during the period, which range from a low of 45 (in November 2007) to a high of 60 (in February 2008) but has otherwise consistently been in the narrow range of 48-50.  GAF scores between 41 and 50 indicate serious symptoms or any serious impairment in social, occupational or school functioning, while GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty functioning.  See DSM-IV.  Thus, GAF scores of 48-50 demonstrate symptoms that are moderately severe, which is more consistent with a rating of 50 percent than severe disability (consistent with 70 percent) or total disability (100 percent).  Indeed, GAF scores associated with impairment in most areas such as work or school, family relations, judgment, thinking or mood range from 31 to 40.  Id.  At no time during the course of the claim has a clinician assigned a GAF score in that range.

In summary, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating, and such conclusion is directly supported by the 2012 VA examiner's indication that the Veteran's disability level is best summarized as occupational and social impairment with reduced reliability and productivity.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations and other lay assertions regarding the severity of his PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 50 percent for PTSD at any time during the course of the claim.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology 
and provide for additional or more severe symptoms than currently shown by the evidence.  In this case, the Board has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board acknowledges that a claim for a TDIU is being remanded.  However, as noted above, any impact of PTSD on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his PTSD.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating assigned adequately contemplate his PTSD symptomatology, remand is not required.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (recognizing VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU). 

In sum, based on the evidence and analysis above the Board finds the criteria for an initial rating higher than 50 percent for PTSD are not met.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

An initial evaluation higher than 50 percent disabling for PTSD is denied.


REMAND

A request for a TDIU is part of a claim for increased compensation.  Rice, 22 Vet. App. 447.  The VA examiner in September 2012 stated an opinion that the Veteran's inability to find adequate employment since being laid off is at least as likely due to his PTSD and co-occurring depressive symptoms, which raises the issue of entitlement to TDIU.  However, the examiner's statement suggests the Veteran has found work in poorly paid labor jobs and the opinion addresses the ability to "find" adequate employment.  The question in TDIU claims is whether 
a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment).

The record does not contain adequate information to adjudicate the TDIU claim.  On remand, a VCAA notice letter addressing the information and evidence to substantiate a claim for TDIU should be issued to the Veteran, as well as a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain information as to recent employment, including the poorly paid labor jobs.

Additionally, clarification of the VA examiner's opinion should be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include information concerning his intermittent labor jobs since 2007.

2.  Return the claims file to the September 2012 VA examiner to obtain an addendum opinion to clarify the statement regarding the Veteran's inability to "find adequate employment."  The question is not whether a veteran can find employment, but whether he is capable of performing the acts required by employment.  Thus, following review of the claims file, the examiner should provide an addendum opinion as to whether the Veteran is unable to obtain or maintain gainful employment due solely to his PTSD and depressive symptoms, without regard to the Veteran's age and nonservice connected disabilities.  If an additional examination is deemed necessary, one should be scheduled.  The examiner should explain the basis for the conclusion reached.

3.  Thereafter, the AOJ should conduct any additional development deemed necessary, then adjudicate the 
claim for a TDIU, to include consideration of whether extraschedular referral under 38 C.F.R. § 4.16(b) is warranted, if necessary.  If the claim for TDIU is denied, 
the Veteran and his representative should be issued a supplemental statement of the case (SSOC), which includes the relevant laws governing claims for TDIU, and be given a reasonable opportunity to respond.  Thereafter, the issue should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


